Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 1 of 18



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                Case No. 1:18-cv-23329-Moore/Becerra

    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY,

           Plaintiff,
    v.

    MANUEL V. FEIJOO; and
    MANUEL V. FEIJOO, M.D., P.A.,
    a Florida professional association,

           Defendants.

    ______________________________________/

    PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS’ REQUESTS FOR
     PRODUCTION OF DOCUMENTS (SET I) DIRECTED TO STATE FARM MUTUAL
                     AUTOMOBILE INSURANCE COMPANY

           Plaintiff, STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY (“State

    Farm Mutual”) 1 by and through undersigned counsel and pursuant to Federal Rule of Civil

    Procedure 34(b) and Local Rule 26.1(e), hereby serves its objections and responses to MANUEL

    V. FEIJOO’s (“Dr. Feijoo”) and MANUEL V. FEIJOO, M.D., P.A.’s (the “Feijoo Clinic”)

    (collectively, the “Defendants”) First Request for Production and states as follows:




    1
      Defendants incorrectly addressed the requests for production to “State Farm Mutual
    Automobile Company.” For purposes of these responses, Plaintiff assumes the Requests were
    intended to be directed to Plaintiff State Farm Mutual Automobile Insurance Company and any
    references to “State Farm Mutual” mean the Plaintiff in this case, State Farm Mutual Automobile
    Insurance Company.


                                                    1
Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 2 of 18



         Objections to Instructions and Definitions in Defendants’ Request for Production

            1.      State Farm Mutual objects to the Instructions in Defendants’ Request for

    Production to the extent they purport to impose duties or obligations greater than, or different

    from, those imposed by the Federal Rules of Civil Procedure including, and not limited to: a)

    State Farm Mutual’s duty to supplement responses under Federal Rule of Civil Procedure 26(e);

    and b) State Farm Mutual’s duties and obligations regarding Defendants’ request for

    electronically stored information (“ESI”). Specifically and without limitation, State Farm Mutual

    objects to Defendants’ instruction purporting to require State Farm Mutual to produce, in

    electronically searchable form, any document that it maintains in electronically searchable form

    as being contrary to Federal Rule of Civil Procedure 34(b)(2)(E) and the parties’ stipulation

    regarding the production of documents set forth in Paragraph II.C. of their Joint Scheduling and

    Rule 26 Conference Report [Dkt. 13]. Unless otherwise stated in the response(s) to Defendants’

    document requests below, State Farm Mutual will produce the responsive documents in the

    manner and format described in that stipulation. Pursuant to Federal Rule of Civil Procedure

    34(b)(2)(C), State Farm Mutual states that to the best of its knowledge and belief, it is not

    withholding responsive materials on the basis of this objection.

            2.      State Farm Mutual objects to the inclusion of State Farm Mutual’s

    “representatives” in the definition of “you,” “your,” or “State Farm” to the extent in purports to

    expand the scope of documents that are within State Farm Mutual’s possession, custody, or

    control as set forth in Federal Rule of Civil Procedure 34(a)(1) and governing case law

    interpreting this rule. Pursuant to Federal Rule of Civil Procedure 34(b)(2)(C) State Farm Mutual

    states that to the best of its knowledge and belief, it is not withholding responsive materials on

    the basis of this objection.



                                                    2
Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 3 of 18



                        Statement Regarding Manner and Time of Production

           Pursuant to Federal Rule of Civil Procedure 34(b)(2)(B), State Farm Mutual states: a) it

    will produce documents responsive to these Requests in the manner agreed to by the parties in

    Paragraph II.C. of their Joint Scheduling and Rule 26 Conference Report [Dkt. 13]; and b) it will

    produce any responsive non-privileged documents identified in the responses below, including

    the claim files and emails, on a rolling basis with the first production anticipated on or before

    March 8, 2019.

                                           General Objections

           State Farm Mutual objects to Defendants’ characterization of themselves as

    “Defendants/Counterclaim Plaintiffs” throughout the Requests because Defendants have not

    filed a counterclaim in this case and, therefore, are not “Counterclaim Plaintiffs.” Pursuant to

    Federal Rule of Civil Procedure 34(b)(2)(C), State Farm Mutual states that it is not withholding

    responsive materials on the basis of this objection.




                                                     3
Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 4 of 18



                             RESPONSES TO DOCUMENT REQUESTS

           REQUEST FOR PRODUCTION NO. 1: The entire contents of each claim file

    associated with any patient identified in or referenced by State Farm’s Complaint or the

    exhibits thereto.

           RESPONSE:

           State Farm Mutual objects to this Request on the ground that it is vague and ambiguous

    because the phrase “claim file” is not defined. State Farm Mutual does not maintain physical file

    folders with respect to each claim. Electronic information regarding its claims are created, stored,

    managed, and accessed primarily in and through the Enterprise Claim System (“ECS”), a

    proprietary web-based system used by State Farm Mutual claims associates. State Farm Mutual

    interprets and understands “claim file” in this context. Pursuant to Federal Rule of Civil

    Procedure 34(b)(2)(C), State Farm Mutual states that to the best of its knowledge and belief, it is

    not withholding responsive materials on the basis of this objection.

           State Farm Mutual further objects to this Request on the ground that it is over broad and

    seeks information not relevant to State Farm Mutual’s claims or Defendants’ defenses thereto.

    This Request seeks the production of documents and information that pertain to patients whose

    treatment is not at issue in this litigation and who have never treated with the Feijoo Clinic.

    State Farm Mutual assigns a single claim number for all claims arising out a single automobile

    accident. Accordingly, some claims involve multiple injured persons and any single claim

    number (and the associated “claim file”) may involve persons who did not treat with the Feijoo

    Clinic. Documents relating to persons who did not treat at the Feijoo Clinic are not relevant to

    the claims or defenses at issue in this action and production of such documents (especially their

    medical records and bills) would improperly invade the privacy interests of those non-relevant



                                                     4
Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 5 of 18



    persons. Pursuant to Federal Rule of Civil Procedure 34(b)(2)(C), State Farm Mutual states that

    it is withholding responsive materials on the basis of these objections.

           State Farm Mutual further objects to this Request to the extent it seeks information

    protected by the work product doctrine and/or the attorney-client privilege established by section

    90.502, Florida Statutes. State Farm Mutual’s claim files routinely contain documents and

    information reflecting attorney-client communications and/or work product prepared in

    anticipation of litigation. Pursuant to Federal Rule of Civil Procedure 34(b)(2)(C), State Farm

    Mutual states it is withholding responsive materials on the basis of its attorney/client privilege

    and/or work product objections and will serve a privilege log listing the withheld documents

    pursuant to Federal Rule of Civil Procedure 26(b)(5)(A)(ii) and Local Rule 26.1(e)(2)(B)(ii).

           State Farm Mutual will produce the non-privileged, non-work product portions of claim

    files pertaining to patients whose treatment is at-issue in this lawsuit that are not subject to the

    above objections.

           REQUEST FOR PRODUCTION NO. 2: The entire contents of any MCIU/SIU

    Project file which has ever existed identifying Dr. Manuel Feijoo or any practice with

    which Dr. Feijoo has ever been associated as a subject of the Project.

           RESPONSE:

           State Farm Mutual objects to this Request on the grounds that it is vague and ambiguous

    because the phrase “MCIU/SIU Project File” is not defined and it is unclear what Defendants are

    seeking. Pursuant to Federal Rule of Civil Procedure 34(b)(2)(C), State Farm Mutual states that

    to the best of its knowledge and belief, State Farm Mutual is not withholding responsive

    materials on the basis of this objection.




                                                     5
Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 6 of 18



           State Farm Mutual further objects to this Request to the extent it seeks documents or

    information protected by the attorney-client privilege established by section 90.502, Florida

    Statutes, and/or work product doctrine, as State Farm Mutual’s investigative files and documents

    routinely contain documents and information reflecting attorney-client communications and

    work product prepared in anticipation of litigation. Pursuant to Federal Rule of Civil Procedure

    34(b)(2)(C), State Farm Mutual states it is withholding materials responsive to this Request on

    the basis of its attorney/client privilege and/or work product objections and will serve a privilege

    log listing the withheld documents pursuant to Federal Rule of Civil Procedure 26(b)(5)(a)(ii)

    and Local Rule 26.1(e)(2)(B)(ii).

           State Farm Mutual further objects to this Request on the grounds that it is overbroad, not

    proportional to the needs of this action, and seeks information that is not relevant to the claims or

    defenses at issue in this action. The Request is not limited to documents pertaining to Dr. Feijoo

    or the Feijoo Clinic, not limited in time, not limited in geographic scope, not limited to the issues

    in this dispute, and not limited in any other respect – it broadly seeks “[t]he entire contents of

    any MCIU/SIU Project file which has ever existed identifying Dr. Manuel Feijoo or any practice

    with which Dr. Feijoo has ever been associated.” This Request would require State Farm Mutual

    to search every investigative file ever created on any clinic or any provider nationwide for an

    unlimited period of time to verify whether the investigative files ever mentioned Dr. Feijoo or

    any unidentified and unnamed clinic that may be associated with Dr. Feijoo and to then produce

    the entire investigative files. This is inconsistent with the proportionality requirements of the

    Federal Rules of Civil Procedure, is overbroad, and could require the production of highly

    sensitive and irrelevant information pertaining to other investigations.

           Additionally, State Farm Mutual previously opened a project to investigate Dr. Feijoo,



                                                     6
Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 7 of 18



    which did not lead to the filing of this action or any other action, and any documents or materials

    associated with that investigation are not relevant to State Farm Mutual’s claims in this action or

    any cognizable defenses thereto. Pursuant to Federal Rule of Civil Procedure 34(b)(2)(C), State

    Farm Mutual states it is withholding materials responsive to this Request on the basis of this

    objection.

           State Farm Mutual will produce relevant, non-privileged, non-work product protected

    documents found within the MCIU project file generated as a result of its investigation of the

    Defendants’ conduct as set forth in its Complaint that are not the subject of the above objections.

           REQUEST FOR PRODUCTION NO. 3: Any and all of the following documents

    created or maintained by State Farm which in any way concern Defendants/Counterclaim

    Plaintiffs:

           Project Activity Log(s);
           Investigative Summaries;
           Documentation of Open/Closed Claim file reviews;
           Documentation of Project Reviews;
           Documentation of Project Strategy meetings;
           Claim handling guidelines for claim reps handling claims involving Dr. Feijoo
              and/or Dr. Feijoo’s practice;
           Claim assignment memos;
           Emails discussing the Project;
           Social Media Searches;
           TAC and other Analytic Queries;
           Frequency searches;
           Background searches (including Accurint and ISO search results);
           Multi-Claim Investigation Analysis Worksheets;
           Any and all Enterprise Claim System Claim Alerts;
           TIN Runs;
           TIN Diversion Requests and/or Authorizations;
           TIN Block Requests and/or Authorizations;
           Connected Provider Analyses;
           Heat Maps;
           Treatment Analyses;
           Screener Summaries and/or reports;
           Exposure Analyses;

                                                     7
Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 8 of 18



           CPT Analyses;
           NICB Alerts;
           Correspondence and/or reports submitted to the NICB;
           Emails, instant messages;
           MCIU Authority Memos;
           SIU/MCIU Analyst Service Request Forms;
           SFnet Expense Planning Requests;
           Project Expense requests and/or authorizations;
           Project Expense Worksheets;
           Invoices for Project related expenses;
           Spreadsheets, reports, summary PDFs, notes of research, work ups, comment boxes,
              and/or any other documents created by State Farm data Analysts.

       RESPONSE:

           State Farm Mutual objects to this Request on the grounds that it is overbroad, not

    proportional to the needs of this case, and seeks information that is not relevant to the claims or

    defenses at issue in this action. The Request is not limited in time, not limited in geographic

    scope, not limited to the issues in this dispute, and not limited in any other respect – it broadly

    seeks “[a]ny and all . . . documents created or maintained by State Farm Mutual which in any

    way concern Defendants” including broad categories of documents such as any “[e]mails” and

    any investigative documents. For example, the Request seeks any “Connected Provider

    Analyses” that concern Defendants. A “Connected Provider Analys[is]” document is a standard

    analytics tool often used during an investigation to determine what other providers co-treated the

    at-issue clinic’s patients. If State Farm Mutual generated a “Connected Provider Analys[is]” on a

    local hospital ten years ago, the Feijoo Clinic may appear on the report if the Feijoo Clinic ever

    treated patients who had been seen at the hospital – that is, the hospital and the Feijoo Clinic

    would be “connected” providers because they both treated some of the same patients. Such a

    “Connected Provider Analys[is]” on the hospital would have no relevance to the claims and

    defenses in this case and would be nearly impossible to identify absent a review of hundreds or

    thousands of other unrelated investigative files. In addition, a request for any “emails” for an

                                                    8
Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 9 of 18



    unlimited time period that may concern Defendants would require State Farm Mutual to search

    every email account of the more than 65,000 State Farm employees for an unlimited time for

    potentially responsive information. This is inconsistent with the proportionality requirements of

    the Federal Rules of Civil Procedure, is overbroad, and could require the production of highly

    sensitive and irrelevant information pertaining to other investigations. Due to the nature of these

    objections, State Farm Mutual cannot definitively state whether or not it is withholding

    responsive documents pursuant to Federal Rule of Civil Procedure 34(b)(2)(C).

            Additionally, State Farm Mutual previously opened a project to investigate Dr. Feijoo,

    which did not lead to the filing of this action or any other action, and any documents or materials

    associated with that investigation are neither relevant to State Farm Mutual’s claims in this

    action nor any cognizable defenses thereto. Pursuant to Federal Rule of Civil Procedure

    34(b)(2)(C), State Farm Mutual states it is withholding materials responsive to this Request on

    the basis of this objection.

            State Farm Mutual further objects to this Request on the grounds that the terms

    “summary PDFs,” “notes of research,” “work ups,” and “comment boxes” are vague, ambiguous,

    and undefined. These terms are not terms of art used by State Farm Mutual and instead appear to

    be colloquialisms derived from an unknown source. Since State Farm Mutual cannot ascertain

    what documents Defendants are requesting by use of these terms, State Farm Mutual cannot

    definitively state whether or not it is withholding responsive documents pursuant to Federal Rule

    of Civil Procedure 34(b)(2)(C).

            State Farm Mutual also objects to this Request on the grounds that it seeks documents

    protected from discovery by the attorney/client privilege established by section 90.502, Florida

    Statutes, and/or the work product doctrine. For example, the Request seeks any “[e]mails



                                                    9
Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 10 of
                                       18


   discussing the Project,” any “[e]mails” that concern the Defendants, and any attorney “[i]nvoices

   for Project related expenses.” State Farm Mutual retained outside counsel to provide legal advice

   in connection with its investigation of Defendants, emailed counsel, and received invoices for

   these legal services—all of which would be protected by the attorney/client privilege and/or

   work product doctrine. Pursuant to Federal Rule of Civil Procedure 34(b)(2)(C), State Farm

   Mutual states that it is withholding responsive documents on the basis of its attorney/client

   privilege and/or work product objections and will serve a privilege log listing the withheld

   documents pursuant to Federal Rule of Civil Procedure 26(b)(5)(a)(ii) and Local Rule

   26.1(e)(2)(B)(ii).

          State Farm Mutual further objects to the Defendants’ request for MCIU Authority

   Memos, “SFnet Expense Planning Requests,” “Project Expense requests and/or authorizations,”

   “Project Expense Worksheets, and Invoices for Project related expenses” as not relevant to the

   claims or defenses in this action. Documents reflecting the expenses associated with State Farm

   Mutual’s investigation of Defendants do not relate to any issue of proof in State Farm Mutual’s

   FDUTPA claim or any cognizable defense thereto that can be raised by Defendants. Pursuant to

   Federal Rule of Civil Procedure 34(b)(2)(C) State Farm Mutual states it is withholding

   responsive materials on the basis of this objection.

          State Farm Mutual further objects to Defendants’ request for “Documentation of

   Open/Closed Claim file reviews” on the grounds that it is overbroad and seeks information that

   is not relevant to the claims or defenses at issue in this action. As State Farm Mutual understands

   the phrase “Open/Closed Claim file reviews,” they are reviews focusing on internal practices and

   procedures, not the conduct or actions of any person or entity making a claim under an insurance

   policy. Accordingly, the referenced “Documentation of Open/Closed Claim file reviews” are



                                                    10
Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 11 of
                                       18


   wholly unrelated and irrelevant to Defendants’ conduct as stated in State Farm Mutual’s

   Complaint. Based on the foregoing, State Farm Mutual further objects to the request for

   “Documentation of Open/Closed Claim file reviews” on the grounds that it seeks confidential

   and proprietary information and documents protected from discovery under the self-critical

   analysis privilege.

          State Farm Mutual will produce relevant, non-privileged, non-work product-protected

   documents found within the MCIU project file generated as a result of its investigation of the

   Defendants’ conduct as set forth in its Complaint that are not the subject of the above objections.

   State Farm Mutual will also produce relevant, non-privileged e-mails concerning Defendants and

   the investigation of the Defendants’ conduct as set forth in its Complaint.

          REQUEST FOR PRODUCTION NO. 4: Any and all documents maintained within

   The Potential Fraud Management Tool which reference Defendants/Counterclaim

   Plaintiffs, including, but not limited to:

                 NICB Alerts;
                 Documentation of Issues of Concern regarding the medical provider;
                 Clinic information;
                 Spreadsheets detailing Project Exposure;
                 Billing amount by year for the provider under investigation;
                 Payment amounts by year identified by COL’s;
                 Results of sample claim reviews;
                 Contact and communication with the NICB; and
                 Net Maps
                 Analytics Reports
                 Screener documentation

          RESPONSE:

          State Farm Mutual objects to this Request on the grounds that it is vague, ambiguous, and

   confusing because it is premised on information that is not accurate in that it assumes the

   Potential Fraud Management Tool contains documents when, in fact, the Potential Fraud


                                                   11
Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 12 of
                                       18


   Management Tool is not a document repository. Pursuant to Federal Rule of Civil Procedure

   34(b)(2)(C), State Farm Mutual states that to the best of its knowledge and belief, it is not

   withholding responsive documents on the basis of this objection.

          State Farm Mutual responds that it will produce data maintained in the Potential Fraud

   Management Tool pertaining to the investigation of the Defendants’ conduct as set forth in its

   Complaint.

          REQUEST FOR PRODUCTION NO. 5: Any and all “Alerts” of any kind issued by

   State Farm’s SIU/MCIU representatives concerning Defendants/Counterclaim Plaintiffs.

          RESPONSE:

          State Farm Mutual objects to this Request on the grounds that it is overbroad and not

   proportional to the needs of this action. The Request is not limited in time or to the issues in, and

   claims at issue, in this dispute. Additionally, the request would require State Farm to manually

   review every claim file involving a patient who has ever treated with Dr. Feijoo or the Feijoo

   Clinic to determine whether an “alert” was issued therein, and whether the “alert” concerned Dr.

   Feijoo or the Feijoo Clinic. Due to the nature of this objection, State Farm Mutual cannot

   definitively state whether or not it is withholding responsive documents pursuant to Federal Rule

   of Civil Procedure 34(b)(2)(C).

          As State Farm Mutual understands the term “alerts,” it has not identified any materials

   responsive to this request within the claims that are at issue in this case. This notwithstanding, to

   the extent Defendants consider a tax identification number (“TIN”) diversion or TIN block to

   constitute an “alert,” State Farm Mutual further responds that it placed a TIN diversion and,

   subsequently, a TIN block on the Feijoo Clinic’s tax identification number, and that it is

   producing this TIN Diversion and TIN Block in response to Request No. 3 above.



                                                    12
Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 13 of
                                       18


          REQUEST FOR PRODUCTION NO. 6: Any and all referrals of any kind made to

   or alerts received from the NICB at any time concerning Defendants/Counterclaim

   Plaintiffs.

          RESPONSE:

          State Farm Mutual objects to this Request on the grounds that it is overbroad, not

   proportional to the needs of this action, and seeks information that is not relevant to the claims or

   defenses at issue in this case. The Request is not limited in time and not limited to the issues in

   this dispute – it broadly seeks “[a]ny and all referrals of any kind made to or alerts received

   from the NICB at any time concerning Defendants.” The Request would require State Farm

   Mutual to search hundreds or thousands of communications drafted by NICB and sent to State

   Farm Mutual for an unlimited time period to determine if they happen to mention Dr. Feijoo or

   the Feijoo Clinic, regardless of whether the content of the NICB communications relate to the

   issues in this action or were used by State Farm Mutual in the course of the investigation of the

   Defendants’ conduct as set forth in its Complaint. Due to the nature of this objection, State Farm

   Mutual cannot definitively state whether or not it is withholding responsive documents pursuant

   to Federal Rule of Civil Procedure 34(b)(2)(C).

          State Farm Mutual conducted an investigation to identify any notifications from NICB

   that are pertinent to the investigation of the Defendants’ conduct as set forth in its Complaint and

   could not locate any such documents. State Farm Mutual further responds that it conducted an

   investigation to identify potentially responsive NICB referrals for the five-year period preceding

   the filing of this action, but did not locate any NICB referrals during this time period. To the best

   of State Farm Mutual’s knowledge and belief, any such referrals would have been made through




                                                     13
Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 14 of
                                       18


   a web-based form hosted by the NICB, for which no copy of the referral would have been

   generated upon submission.

          REQUEST FOR PRODUCTION NO. 7: All documentation of referral(s) made to

   law enforcement and/or any other government entity concerning Defendants/Counterclaim

   Plaintiffs.

          RESPONSE:

          Please see State Farm Mutual’s response and objections to Request No. 6 above, which

   are incorporated herein by reference.

          In addition, State Farm Mutual responds that it previously received communications from

   the Florida Division of Fraud, Department of Financial Services, stating that it could be in

   violation of section 934.43, Florida Statutes, if it were to disclose the type of documents sought

   through this Request. Accordingly, State Farm Mutual hereby requests an order from the Court

   directing the disclosure of the responsive documents and ruling that its disclosure of any such

   documents responsive to this Request shall not violate section 934.43, Florida Statutes.

          REQUEST FOR PRODUCTION NO. 8: Any and all surveillance videos, reports of

   surveillance, and/or any and all documentation relating to any surveillance which has ever

   been conducted by State Farm concerning Defendants/Counterclaim Plaintiffs.

          RESPONSE:

          State Farm Mutual objects to this Request on the grounds that it seeks materials protected

   from discovery by the work product doctrine because State Farm Mutual does not intend to

   introduce into evidence at trial the surveillance footage or related documents it obtained in

   furtherance of its investigation of the Defendants’ conduct as set forth in its Complaint. See, e.g.,

   Bolitho v. Home Depot USA, Inc., No. 10-60053-CIV, 2010 WL 2639639 (S.D. Fla. June 3,



                                                    14
Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 15 of
                                       18


   2010); Davis v. Waffle House, Inc., No. 15-60116-CIV-Dimitrouleas/Snow, 2015 WL 12743849

   (S.D. Fla. June 30, 2015); Turner v. Atlantic SE Airlines, Inc., No. 1:07-CV-0039-RLV-CCH,

   2008 WL 11320105 (N.D. Ga. 2008). Pursuant to Federal Rule of Civil Procedure 34(b)(2)(C),

   State Farm Mutual states that it is withholding responsive materials on the basis of the work

   product doctrine and will serve a privilege log listing the withheld materials pursuant to Federal

   Rule of Civil Procedure 26(b)(5)(a)(ii) and Local Rule 26.1(e)(2)(B)(ii).

          REQUEST FOR PRODUCTION NO. 9: Copies of any and all statements taken by

   any representative of State Farm in connection with any investigation conducted

   concerning the allegations of State Farm’s Complaint.

          RESPONSE:

          State Farm Mutual responds that it did not obtain any statements in connection with the

   MCIU project investigation of the Defendants’ conduct as set forth in its Complaint. State Farm

   Mutual further responds that statements obtained in connection with evaluating and adjusting the

   claims associated with the patients who treated with the Defendants, and whose treatment is at

   issue in this action, are contained within the non-privileged portions of the claim files that State

   Farm Mutual is producing in response to Request No. 1.

          REQUEST FOR PRODUCTION NO. 10: Any and all invoices submitted by the law

   firm of deBeaubien, Simmons, Knight, Mantzaris and Neal, LLP, and/or any other law

   firm for services rendered in connection with any MCIU investigation or Project conducted

   by State Farm of Defendants/Counterclaim Plaintiffs.

          RESPONSE:

          State Farm Mutual objects to this Request on the ground that it seeks information and

   documents that are not relevant to the claims or defenses at issue in this action. Outside counsel’s



                                                   15
Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 16 of
                                       18


   invoices to State Farm Mutual in connection with its investigation of the Defendants have no

   bearing on the claims or defenses at issue in this action.

          State Farm Mutual further objects to this Request on the ground that it seeks documents

   protected by the attorney-client privilege established by section 90.502, Florida Statutes, and/or

   work product protection because it seeks documents containing the descriptions of

   communications with and work performed by outside counsel, as well as amounts billed by

   outside counsel. Pursuant to Federal Rule of Civil Procedure 34(b)(2)(C), State Farm Mutual

   states that it is withholding documents on the basis of its above-stated relevance and attorney-

   client/work product objections and will serve a privilege log listing the documents withheld on

   the grounds of the attorney/client privilege and work product doctrine pursuant to Federal Rule

   of Civil Procedure 26(b)(5)(a)(ii) and Local Rule 26.1(e)(2)(B)(ii).

          REQUEST FOR PRODUCTION NO. 11: Copies of any and all of the following

   reports    created     in   connection      with        any   MCIU     Project   associated   with

   Defendants/Counterclaim Plaintiffs

                 Potential Issues of Concern
                 Preliminary Report
                 Progress Report
                 Closing Report

          RESPONSE:

          State Farm Mutual objects to this Request on the ground that it seeks documents

   protected from discovery by the attorney/client privilege established by section 90.502, Florida

   Statutes, and the work product doctrine. Pursuant to Federal Rule of Civil Procedure 34(b)(2)(C),

   State Farm Mutual states it is withholding responsive documents on the basis of its

   attorney/client privilege and/or work product objections and will serve a privilege log listing the




                                                      16
Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 17 of
                                       18


   withheld documents pursuant to Federal Rule of Civil Procedure 26(b)(5)(a)(ii) and Local Rule

   26.1(e)(2)(B)(ii).

          State Farm Mutual further objects to this Request on the grounds that the phrase

   “associated with” is vague, ambiguous, and over broad such that it could include documents that

   are not relevant to the claims and defenses at issue in this action. State Farm Mutual has a

   statutory obligation to investigate potential insurance fraud. In the course of those investigations,

   names of other providers often come up even when the other providers are not the subject of the

   investigation (i.e., like in a Connected Provider Analysis described in the response to Request for

   Production No. 3 above). It is unclear from the Request whether Defendants are seeking a) any

   reports that may mention Dr. Feijoo or the Feijoo Clinic—regardless of whether Dr. Feijoo or the

   Feijoo Clinic were the subject of the investigation or b) whether Defendants are seeking the

   listed reports from the investigation of the Defendants’ conduct as set forth in its Complaint.

   With regard to the former, the Request would be over broad because it would require State Farm

   Mutual to search hundreds, if not thousands, of reports to determine if Dr. Feijoo or the Feijoo

   Clinic was ever mentioned. As such, State Farm Mutual interprets this Request as seeking the

   listed reports from the investigation of the Defendants’ conduct as set forth in its Complaint.

   Pursuant to Federal Rule of Civil Procedure 34(b)(2)(C), State Farm Mutual states it is

   withholding materials responsive to this request on the basis of these objections.

          State Farm Mutual will produce relevant, non-privileged, non-work product-protected

   documents found within the MCIU project file generated as a result of its investigation of the

   Defendants’ conduct as set forth in its Complaint that are not the subject of the above objections.

          DATED February 26, 2019.

                                                         /s/ Kenneth P. Hazouri
                                                         KENNETH P. HAZOURI


                                                    17
Case 1:18-cv-23329-RAR Document 151-1 Entered on FLSD Docket 10/22/2019 Page 18 of
                                       18


                                                    Trial Counsel
                                                    Fla. Bar No. 019800
                                                    khazouri@dsklawgroup.com
                                                    lquezada@dsklawgroup.com
                                                    ANDREW S. BALLENTINE
                                                    Fla. Bar No. 118075
                                                    aballentine@dsklawgroup.com
                                                    lmorales@dsklawgroup.com
                                                    deBeaubien, Simmons, Knight,
                                                      Mantzaris and Neal, LLP
                                                    332 North Magnolia Avenue
                                                    Orlando, Florida 32801
                                                    Telephone: (407) 422-2454
                                                    Attorneys for Plaintiff

                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by

   electronic mail on this 26th day of February, 2019, to: JEROME PIVNIK, The Pivnik Law Firm,

   7700 N. Kendal Drive, Suite 703, Miami, FL 33156 at pivniklaw@aol.com and

   cdiezpivniklaw@aol.com; and ANDREW BARATTA, Baratta, Russell & Baratta, 3500 Reading

   Way, Huntingdon Valley, P.A., 19006 at andrew@barratarussell.com.

                                                    /s/ Kenneth P. Hazouri
                                                    KENNETH P. HAZOURI
                                                    Trial Counsel
                                                    Fla. Bar No. 019800
                                                    khazouri@dsklawgroup.com
                                                    lquezada@dsklawgroup.com
                                                    ANDREW S. BALLENTINE
                                                    Fla. Bar No. 118075
                                                    aballentine@dsklawgroup.com
                                                    lmorales@dsklawgroup.com
                                                    deBeaubien, Simmons, Knight,
                                                      Mantzaris and Neal, LLP
                                                    332 North Magnolia Avenue
                                                    Orlando, Florida 32801
                                                    Telephone: (407) 422-2454
                                                    Attorneys for Plaintiff



                                               18
